Citation Nr: 1107352	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-22 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a scar on the left 
knee.

3.  Entitlement to service connection for residuals of a left 
knee injury other than a scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from December 1999 to February 
2000 and from April 2002 to November 2004.   

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


FINDINGS OF FACT

1.  The Veteran's tinnitus is due to acoustic trauma in service.

2.  The Veteran has a scar of the left knee as a result of a left 
knee injury in service; he has no other residual of a service 
left knee injury.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).
 
2.  The Veteran has a left knee scar due to an injury incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

3.  The Veteran has no other disability as a result of a left 
knee injury incurred in or aggravated by active service.   
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for tinnitus 
as well as for residuals of a left knee injury to include a scar.  
The Board will initially consider certain preliminary matters and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Although full VCAA notice was not provided to the Veteran until 
after the initial adjudication of the claims, Board finds that 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claims based on all evidence of 
record.  There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
would have been different had complete VCAA notice been provided 
at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims.  The Veteran's full service 
treatment records (STRs) are associated with the claims files, as 
are relevant VA treatment records.  The Veteran has not asserted 
there are any outstanding VA or non-VA treatment records that 
would provide evidence relevant to the claims decided herein; the 
Board is also unaware of any such evidence.

The Veteran was afforded medical examinations in regard to the 
claimed disabilities on appeal.  
  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease initially diagnosed after service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

STRs show the Veteran was treated in June 2003 for abrasions of 
the left knee, suffered while playing "catch;" there was no 
swelling or deformity and the wound was cleaned with hydrogen 
peroxide and antiseptic ointment.  STRs contain a self-reported 
Report of Medical History in April 2004 in which the Veteran 
denied history of knee trouble (locking, giving out, pain or 
ligament injury, etc.); the concurrent Report of Medical History 
in April 2004 shows clinical evaluation of the lower extremities 
as "normal" and also shows the skin as "normal" except for two 
tattoos.  STRs are silent in regard to complaint of tinnitus 
during service to include the separation examination report. 

The Veteran's representative asserts that entries in STRs dated 
October 8, 2003, and January 28, 2004, show pain and injury 
during service that should be considered in regard to left knee 
pain.  However, the October 8, 2003, entry clearly refers to pain 
in the right lower extremity (RLE) due to herniated disc while 
weightlifting; there is no indication of any involvement of the 
left knee.  Similarly, the January 24, 2004, record clearly 
refers to low back pain after a slip-and-fall accident; once 
again there is no indication of any involvement of the left knee.

The Veteran was discharged from service in November 2004.

The Veteran presented to the VA outpatient clinic in January 2005 
to establish care.  He reported tinnitus.  He denied any 
muscle/joint pain, joint swelling or redness.  Clinical 
examination showed no peripheral edema of the extremities and no 
red, hot or swollen joints.  In sum, the clinical note shows 
current complaint of tinnitus but is silent in regard to any 
current left knee symptoms to include left knee scar.

A VA outpatient (OPT) follow-up in July 2005 is similarly silent 
in regard to any current left knee complaints.
 
The Veteran had a VA audiological evaluation in August 2005 in 
which he reported constant, bilateral, ringing-type tinnitus.  He 
reported noise exposure in service from machine guns for three 
years; he also reported civilian noise exposure from feed and 
lumber mills but reported constant use of hearing protection.  
The audiologist's diagnosis in relevant part was complaint of 
bilateral constant tinnitus.

The Veteran also had a VA general medical examination in August 
2005.   In regard to the left knee, the Veteran reported that 
while in service in October 2003 he fell and twisted his knee, 
and also received a small laceration at the same time.  He was 
treated in the dispensary and placed on light duty for 5 or 6 
days; he did not have stitches but had some swelling and 
limitation of motion at the time.  He denied current knee pain, 
weakness, swelling, or instability; he also denied history of 
dislocation or recurrent subluxation.  On examination, range of 
motion (ROM) was within normal limits and there was no 
instability.  The Veteran's gait was normal.  McMurray's test was 
negative, and repetitive use caused no additional functional 
impairment.  The Veteran reported that flare-ups might occur 
every 2 weeks, lasting about 1 day and affecting his running and 
weightlifting.   Examination also revealed a residual scar 
approximately 1 inch by one-quarter inch, stable, nontender to 
palpation and not causing impairment of motion.  The scar was not 
associated with tenderness or swelling of the surrounding tissue 
and was the same color as the surrounding tissue.
  
X-rays of the left knee in August 2005 showed no effusion.  The 
joint spaces appeared to be well-preserved and bony structures 
appeared to be intact.  There was no acute bony injury seen.  The 
interpreter stated that if symptoms persisted magnetic resonance 
imaging (MRI) would be the study of choice for further 
evaluation.  The interpreter's overall impression was no definite 
bony injury seen.

The examiner's diagnostic impression in regard to the left knee 
was left knee sprain with residual scar 1 inch by one-quarter 
inch, currently asymptomatic.

At a VA Physical Medicine and Rehabilitative Services (PM&RS) 
consultation in August 2006, the Veteran complained of low back 
pain.  Clinical examination was silent in regard to any left knee 
complaints.

The record of a VA OPT semi-annual examination in September 2006 
is silent in regard to any left knee disorder; the Veteran's only 
musculoskeletal complaint was episodic back pain.  
Musculoskeletal examination showed no joint tenderness, warmth, 
crepitus or swelling.

VA PM&RS notes in October 2006, December 2006, March 2007 and May 
2007 document follow-up for back pain.  The Veteran reported the 
left knee would buckle at times, both with and without back 
flares, but clinical examination was silent in regard to any 
abnormalities of the knees.   

On review of the evidence above, the Board notes the Veteran has 
asserted that he has chronic tinnitus that began during service.  
The Veteran is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Although there is 
no documentation of tinnitus in service, there is nothing in STRs 
that denies the presence of tinnitus.  The Veteran was a machine 
gunner, so acoustic trauma is consistent with his military 
duties.  Further, the Veteran complained of tinnitus in a VA 
clinical examination performed in January 2005, within three 
months of his discharge from service.  The Board accordingly 
finds the evidence is at least in equipoise in showing that 
tinnitus originated during service.

As regards the left knee scar, STRs show the Veteran had a minor 
abrasion of the knee in June 2003 that appears to be consistent 
with the scar that was demonstrated in the VA examination in 
August 2005.  The record is silent in regard to any left knee 
trauma after service that could have resulted in the scar that 
was noted on examination.  Accordingly, the Board finds the 
evidence is at least in equipoise in showing that the left knee 
scar is residual of the minor injury to the left knee documented 
in STRs.

However, on the issue of a left knee disorder other than scar, 
there is no evidence whatsoever of such a disorder, or any 
residuals of the left knee injury documented in STRs other than 
the scar discussed above.  The Veteran has not specified the 
disorder or the residuals he is claiming, and there is no 
diagnosis of any left knee disorder other than the scar mentioned 
above.  During the examination in August 2005 the Veteran 
specifically denied current symptoms, and the examiner on that 
occasion stated the previous left knee sprain was asymptomatic; 
the file is otherwise silent in regard to any currently diagnosed 
left knee disorder.  Therefore, the Board must conclude that no 
residual of the in-service left knee injury, other than a scar, 
has been present during the period of this claim.  Therefore, the 
claim must be denied.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).

In sum, on application of the benefit-of-the-doubt rule, the 
Board has found service connection is warranted for tinnitus and 
for left knee scar, but is not warranted for a left knee disorder 
other than the scar.  Gilbert, 1 Vet. App. 49, 54.     


      (CONTINUED ON NEXT PAGE)


ORDER

Service connection for tinnitus is granted.

Service connection for a left knee scar is granted.

Service connection for residuals of a left knee injury other than 
a scar is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


